Rombauer, J.,
delivered the opinion of the court.
The defendant moved to quash the following indictment preferred against him:
“ State of Missouri, )
“ County of New Madrid, j
ss.
“In the circuit court of New Madrid county, September term, 1885.
(£ ppg grand jurors for the state of Missouri, summoned from the body of the county of New Madrid, empanneled, charged, and sworn, upon their oaths present, that Benjamin Smith, late of the county of New Madrid, and state of Missouri, on the 10th day of June, 1885, at the county of New Madrid, and state of Missouri, did unlawfully carry, concealed upon, and about, his person, a *414certain dangerous and deadly weapon, to-wit: a pistol, .against the peace and dignity of the state of Missouri.
“A true bill. Henry C. Riley,
“Albert Lee, Prosecuting Attorney.
“Foreman of the grand jury.”
The defendant ’ s motion was based on the grounds, that: • — • (1) Said indictment states no cause or criminal offence known to the state. (2) Because it is indefinite and uncertain, and does not follow the language of the .statute in form or substance.
The motion was sustained and the indictment quashed.
The indictment follows the language of the statute, and it has been held, in a long line of uniform decisions, that this is sufficient. The State v. Hedrick, 20 Mo. App. 629, and cases' cited. The statute (Laws, 1883, 76) creates several distinct offences, of which the first consists in a person’s “carrying, concealed upon, or about, his person, any deadly or dangerous weapon,” regardless ■of the place or surroundings. The State v. Hall, 20 Mo. App. 401.
The court erred in quashing the indictment, and its judgment must be reversed and the cause remanded. It is so ordered.
All the judges concur.